DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 12/14/2020, in which: claims 1-20 are cancelled and claims 21-33 are new.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, lines 9 and 10 state “filled with a quantity of wet cement, where the quality of wet cement”, which is unclear as applicant discloses “a quantity” and then “a quality” to define one specific structural element of the claim.  A quantity (or amount of) and a quality (or the standard of) are two distinctly different limitations to define wet cement.  Applicant should amend to clearly and distinctly point out the limitations within the claim.

21 recites the limitation "the quality of wet cement" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 24, lines 9 and 10 state “filled with a quantity of wet cement, where the quality of wet cement”, which is unclear as applicant discloses “a quantity” and then “a quality” to define one specific structural element of the claim.  A quantity (or amount of) and a quality (or the standard of) are two distinctly different limitations to define wet cement.  Applicant should amend to clearly and distinctly point out the limitations within the claim.

Claim 24 recites the limitation "the quality of wet cement" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 28 recites the limitation "the A-frame" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 28 recites the limitation "the L-Arm" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 30 recites the limitation "the paddle tube" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 30, the claim states “the paddle tube is constructed of vinyl” which renders the claim unclear as there is no reference to “a paddle tube” in any of the preceding 

Claim 31 recites the limitation "the at least one base knuckle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 31 recites the limitation "the at least one arm knuckle" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 31, the claim states “the at least one base knuckle” and “the at least one arm knuckle” which renders the claim unclear as there is no reference to a base or arm knuckle in any of the preceding claims.  As such, claim 31 has not been examined on the merits as it is unclear where the base and arm knuckle should be on the structure.  Applicant should amend to clearly and distinctly point out the limitations being claimed.  

Regarding claim 33, lines 1-4 state “where the arm additionally comprises a Center Arm, where the center arm has a bottom and a top, and the bottom of the center arm attaches to a top of the A-frame, and the top of the center arm attaches to a bottom of the L-Arm” which is identical to the limitations of claim 24.  It is unclear if the limitations are referring to another part of the center arm or if the limitations are referring to the same structure.  Applicant should amend to clearly and distinctly define the limitations being claimed.

Claim 33 recites the limitation "a center arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 33 recites the limitation "a bottom" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 33 recites the limitation "a top" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 33 recites the limitation "a top of the A-frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 33 recites the limitation "a bottom of the L-arm" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicants remarks filed on 12/14/2020 did not include arguments, however, claims 1-20 were cancelled and claims 21-33 have been brought forth for examination.  See above rejections as the response to the applicants amendments.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            
/MONICA L BARLOW/            Primary Examiner, Art Unit 3644